COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE: GEORGE BUSTOS,



                            Relator.

§
 
§
 
§
 
§
 



No. 08-09-00164-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS



MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

 
	Relator has filed a pro se petition for writ of mandamus requesting this Court compel the
Hon. Mary Ann Bramblett, Judge of the 41st Judicial District Court, of El Paso County, to grant his
motion for judgment nunc pro tunc, seeking "constructive detention credit."
	Relief by writ of mandamus will only granted in extraordinary circumstances where the
Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy
at law exists.  See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007).  Based on the petition and record before us, we are unable
to conclude that Relator is entitled to the relief requested.  Accordingly, mandamus relief is denied. 
See Tex.R.App.P.  58.2(a). 
July 8, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)